Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 12-20 submitted on 8/29/2022 are pending for examination. 
Claims 12- 20 will be examined. On the non-final action of 5/3/22 applicants argued against the rejection.
Applicants argument considered. 

Claim Rejections 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 12 is indefinite in reciting “cleaving the ester groups present in the polyester polyurethane" for the following reason:
  The step (a)  lack necessary  procedure because it is incomplete step.  It is unclear how  ester group is cleaved.  Necessary  step is needed as  it is disclosed in  (b). Correction is required.

Argument
 Applicants argument is considered but found unpersuasive.
  In step  b   urethane group is  cleaved by  an enzyme. It not clear what is the intention of the applicant to be silent about   how ester group is cleaved in step a. It is disclosed in claim 19  the enzyme used  in a is lipase. Applicant is required  any   moiety used in  step a of claim 12 to be  included    it can be  any of plethora of esterase  or enzyme or   acid or base.

Claim Rejections: 
	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 12, 14-20 are rejected under of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims as interpreted is directed to use of any polypeptide that has urethanase activity and  ester hydrolase activity from any source having any structure having specified activity of degrading  polyester polyurethane to produce   polyols, polycarboxylic acid  and/or polyamine compound.
 “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using 	“such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .”). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

In the instant case the scope of the instant claims encompass: any polypeptide that has urethanase activity and  ester hydrolase activity from any source having any structure having specified activity of degrading  polyester polyurethane to produce   polyols, polycarboxylic acid  and/or polyamine compound.
No information, beyond the characterization of  polypeptide  having the sequence of SEQ ID NO:  1 or 10 having urethanase activity and lipase having    the amino acid sequence  of SEQ ID NO: 11, 12 capable of  degrading  polyester polyurethane to produce   polyols, polycarboxylic acid  and/or polyamine compound. 
Moreover, there is no structure/function correlation which would allow one of skill in the art to determine which structural modifications can be made and claims as written require an extremely large structurally and functionally variable genus. 
	
 An argument can be made that the recited genus   gene or protein can be selected    via structural correlation isolate those recited  gene or polypeptides related to  SEQ  ID O NO:  1-2, 11-12 and 5-8 recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of specific structure by polypeptide  having the sequence of SEQ ID NO:  1 or 10 having urethanase activity and lipase having    the amino acid sequence  of SEQ ID NO: 11,12 has been provided by the applicants’, which would indicate that they had the possession of the claimed production genus of polypeptides and the encoding polynucleotides having recited activity. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, and one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed, genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Argument
Applicants argument is considered but found unpersuasive  because  as explained above genus of    polypeptide in claim 12 having any structure having specific activity of cleaving   ester or urethane groups. no information beyond the characterization of specific structure by polypeptide  having the sequence of SEQ ID NO:  1 or 10 and lipase having    the amino acid sequence  of SEQ ID NO: 11,12 has been provided by the applicants’, which would indicate that they had the possession of the claimed production genus of polypeptides and the encoding polynucleotides having recited activity. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, and one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.


Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims  12, 15, 17--18 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Akutsu et al. ( Applied and Environ Microbiol 1998, pp 62-67).

Akutsu et al. ( Applied and Environ Microbiol 1998, pp 62-67) disclose  polyester polyurethane degrading enzyme that degrade  polyester polyurethane to polyols such as  diethylene glycol , adipic acid ( page 63 -64).



Argument
Applicants argument is considered but found unpersuasive. Akutsu et al. ( see abstract ) disclose  polyester polyurethane degrading enzyme which  inherently  comprise esterase/and or urethanase activity because the enzume polyester polyurethanes to  that degrade  to polyols such as  diethylene glycol  or poycarboxylic acids such as  adipic acid.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."


Claims 12-15, 17-18  are rejected under 35 U.S.C. 103(a) as being unpatentable over Akutsu et al. ( Applied and Environ Microbiol 1998, pp 62-67) in view of Accession NO:A0A1L814KO.

Akutsu et al. ( Applied and Environ Microbiol 1998, pp 62-67) disclose  polyester polyurethane degrading enzyme that degrade  polyester polyurethane to polyols such as  diethylene glycol , adipic acid ( page 63 -64).
However Akutsu et al. did not disclose  polyester polyurethane degrading enzyme comprising SEQ ID NO: 1, 2, 3---or10.
polyester polyurethane degrading enzyme comprising having  a sequence which is 100% sequence identical to applicants SEQ ID NO: 1 is taught  in Accession NO: AC A0A1L814KO as shown below:


RESULT 1
A0A1L8I4K0_9BACI
ID   A0A1L8I4K0_9BACI        Unreviewed;       484 AA.
AC   A0A1L8I4K0;
DT   15-MAR-2017, integrated into UniProtKB/TrEMBL.
DT   15-MAR-2017, sequence version 1.
DT   19-JAN-2022, entry version 9.
DE   RecName: Full=Amidase domain-containing protein {ECO:0000259|Pfam:PF01425};
GN   ORFNames=A6D91_09210 {ECO:0000313|EMBL:OJF16681.1};
OS   Bacillaceae bacterium G1.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae;
OC   unclassified Bacillaceae.
OX   NCBI_TaxID=1836462 {ECO:0000313|EMBL:OJF16681.1, ECO:0000313|Proteomes:UP000243254};
RN   [1] {ECO:0000313|EMBL:OJF16681.1, ECO:0000313|Proteomes:UP000243254}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=G1 {ECO:0000313|EMBL:OJF16681.1};
RA   Antunes L.P., Martins L.F., Pereira R.V., Thomas A.M., Barbosa D.,
RA   Nascimento L., Silva G.M., Condomitti G.W., Digiampietri L.A.,
RA   Lombardi K.C., Ramos P.L., Quaggio R.B., Oliveira J.C., Pascon R.C.,
RA   Cruz J.B., Moura L.M., Silva A.M., Setubal J.C.;
RT   "Microbial community structure and dynamics in thermophilic composting
RT   viewed through metagenomics and metatranscriptomics.";
RL   Submitted (AUG-2016) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:OJF16681.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LWLU01000460; OJF16681.1; -; Genomic_DNA.
DR   Proteomes; UP000243254; Unassembled WGS sequence.
DR   GO; GO:0003824; F:catalytic activity; IEA:InterPro.
DR   Gene3D; 3.90.1300.10; -; 1.
DR   InterPro; IPR000120; Amidase.
DR   InterPro; IPR020556; Amidase_CS.
DR   InterPro; IPR023631; Amidase_dom.
DR   InterPro; IPR036928; AS_sf.
DR   PANTHER; PTHR11895; PTHR11895; 1.
DR   Pfam; PF01425; Amidase; 1.
DR   SUPFAM; SSF75304; SSF75304; 1.
DR   PROSITE; PS00571; AMIDASES; 1.
PE   4: Predicted;
FT   DOMAIN          32..460
FT                   /note="Amidase"
FT                   /evidence="ECO:0000259|Pfam:PF01425"
SQ   SEQUENCE   484 AA;  52426 MW;  733D1ECFC4B49ADE CRC64;

  Query Match             99.1%;  Score 2435.5;  DB 154;  Length 484;
  Best Local Similarity   96.7%;  
  Matches  468;  Conservative    1;  Mismatches    0;  Indels   15;  Gaps    1;

Qy          1 MMGGVGVREELATWTAVRLAEHIRKKELSPVEVTDYFLRRIEALNPAVNAFCTVDADGAM 60
              |:||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVGGVGVREELATWTAVRLAEHIRKKELSPVEVTDYFLRRIEALNPAVNAFCTVDADGAM 60

Qy         61 RAAKAAEQRLMAGETPPLLGVPVAIKDLTPTKGIRTTYGSRLFADNVPEADAVLVTRLKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RAAKAAEQRLMAGETPPLLGVPVAIKDLTPTKGIRTTYGSRLFADNVPEADAVLVTRLKQ 120

Qy        121 AGAIIVGKTNTPEFGHAGVTDNRLFGRTNNPWDLSRIAGGSSG---------------GS 165
              |||||||||||||||||||||||||||||||||||||||||||               ||
Db        121 AGAIIVGKTNTPEFGHAGVTDNRLFGRTNNPWDLSRIAGGSSGGSAAAVAAGMVPLAEGS 180

Qy        166 DGGGSIRIPASCCGIFGFKPTFGRVPHDTGATAFSITAPFLHHGPMSRTVEDSVLMLAAM 225
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGGGSIRIPASCCGIFGFKPTFGRVPHDTGATAFSITAPFLHHGPMSRTVEDSVLMLAAM 240

Qy        226 QGPDGCDPFSLPLPGIDWPLSAEIKPFSQWRIAYSPNLDFYAIDPAVRQVMEQAVSALQG 285
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QGPDGCDPFSLPLPGIDWPLSAEIKPFSQWRIAYSPNLDFYAIDPAVRQVMEQAVSALQG 300

Qy        286 LGCRVEEVRLGLEEGKTLVLETFARLWAVHYAAFYEELLEREAELSKGFVATIRYGQQFS 345
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LGCRVEEVRLGLEEGKTLVLETFARLWAVHYAAFYEELLEREAELSKGFVATIRYGQQFS 360

Qy        346 AVEYKRLERPRAVVYERVENVFAKYDLLITPTLAVPPFAHDCPPREIDGKAVNPYNEWML 405
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AVEYKRLERPRAVVYERVENVFAKYDLLITPTLAVPPFAHDCPPREIDGKAVNPYNEWML 420

Qy        406 TSIFNLTGHPVASIPAGFSPEGLPIGMQIVGPRLADAAVLEFAYLFEQTVAPRRPYPCDD 465
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TSIFNLTGHPVASIPAGFSPEGLPIGMQIVGPRLADAAVLEFAYLFEQTVAPRRPYPCDD 480

Qy        466 VRLN 469
              ||||
Db        481 VRLN 484

Db        301 ALLAPAAAAIVAGPKQNCEPDLMPYARPFAVGKRTCSGIVTP 342


Therefore it would have been obvious to a person of ordinary skill in the art, at the time of the invention to combine the teaching of  Akutsu et al. ( Applied and Environ Microbiol 1998, pp 62-67) in view of Accession NO:A0A1L814KO modify the  method  Akutsu etal and use the  urethane degrading enzyme having  a sequence which is 100% sequence identical to applicants SEQ ID NO: 1(  as taught  in Accession NO: A0A1L814KO).

Conclusion
Claims 12-20 are rejected and no claim is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652